Citation Nr: 1121941	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-41 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial increased rating for lumbar strain with residuals of lateral recess decompression L4-L5 and lateral diskectomy, currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to March 1972, February 1991 to June 1991, October 1991 to January 1992, January 2002 to January 2003, and April 2006 to May 2007.  

This matter comes before the Board f Veterans' Appeals (Board) o appeal from an October 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD, with an evaluation of 10 percent rating effective August 2007, and service connection for lumbar strain with residuals of lateral recess decompression L4-L5 and lateral diskectomy with an evaluation of 10 percent rating effective May 2008.  Service connection for bilateral hearing loss was denied.  The Veteran disagreed with the ratings granted and the denial of service connection for bilateral hearing loss, and the current appeal ensued.  

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  A review of the record shows that the Veteran is presently employed in the construction industry.  See VA outpatient treatment note dated April 2009.  The question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has therefore not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




(CONTINUED NEXT PAGE)

REMAND

The Veteran asserts that service connection is warranted for bilateral hearing loss based on service incurrence.  He maintains that he incurred hearing loss as a result of acoustic trauma in service.  Also, he claims that his service-connected PTSD and lumbar spine disabilities are more severe than are currently rated.  

At the outset, it is important to note, that the evidence of record shows that the Veteran's occupation in service was that of an infantryman.  The RO has conceded acoustic trauma.  The Board concurs with this determination.  


The Veteran has had numerous periods of active duty, initially from June 1965 to March 1972 in the regular Army, and several other periods as a member of the Florida Army National Guard.  According to the RO, the Veteran's service treatment records are not complete.  

In connection with his claim for service connection for hearing loss, the Veteran underwent a VA audiology examination in September 2008.  Reference was made to service audiograms performed in 1965, 1969, 1972, 1988, 1990, 1991, and 2000.  Also of record, but not necessarily discussed, were audiometric examinations performed in service in 2002, 2006, and 2007.  The 2006 and 2007 audiometric examinations were performed during a period when the Veteran served in the Persian Gulf.  Those records document a shift in hearing acuity.  

Following a review of this evidence and the performance of an audiology examination, the examiner stated that he could not resolve the issue of whether it was at least as likely as not that the Veteran's current hearing loss was due to his claimed service acoustic trauma, a service incurrence, or simply the aging process without resorting to mere speculation.  He also stated that there was no concrete evidence of aggravation of preexisting hearing loss during active duty periods.  Such findings are insufficient for rating purposes.  There is no requirement that evidence of aggravation needs to be "concrete."  As a result, the September 2008 VA audiology examination does not contain sufficient detail, and is inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).  The Veteran should be provided an additional VA audiology examination in this regard.  

The Veteran also asserts that his service-connected PTSD and lumbar strain are more severe than currently evaluated.  In his July 2009 notice of disagreement (NOD), he stated that both conditions had worsened.  VA outpatient treatment records dated in September and November 2009 support this assertion.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his conditions and he has not had an examination since 2008, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Moreover, the Veteran's VA outpatient treatment records show that the Veteran indicated in August 2008, that he had been seeing a fee-basis psychiatrist and that the psychiatrist had discontinued his services.  A review of the claims file does not show that copies of that fee-basis psychiatrist records are associated with the clams folder.  Those records should be sought and associated with the claims folder.  

Finally, the claims file reflects that the Veteran has received medical treatment for his service-connected psychiatric and low back disabilities from the Gainesville VA Medical Center (VAMC).  However, the claims file only contains VA treatment records dated up to February 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records.




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the Veteran has received any VA, non- VA, or other relevant medical treatment for his lumbar spine; PTSD, or bilateral hearing loss that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file, to include the treatment records for his treatment received by a fee-service psychiatrist.  A specific request should be made to obtain treatment records from the Gainesville VAMC since February 2010.  The RO/AMC should then obtain these records and associate them with the claims folder.  Any negative development should be recorded and included in the claims file.

2.  Following a reasonable period of time or upon receipt of the Veteran's response, the RO/AMC will schedule the Veteran a comprehensive VA orthopedic and neurological examination.  The purpose of the examination to determine the current severity of the Veteran's service-connected lumbar spine disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should report the range of motion measurements for the thoracolumbar spine in degrees.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

The examiner should identify the limitation of activity imposed by the Veteran's service-connected back disability with a full description of the effects the disability has upon his ordinary activities.  The examiner should also fully describe the impact the disability has on the Veteran's economic adaptability.  The examiner must state the medical basis for any opinion expressed.  A complete rationale should be provided for any opinion provided.  

3.  Schedule the Veteran for a VA psychiatric examination to determine severity of his PTSD.  All indicated studies should be performed.  The examiner must acknowledge receipt and review of the fee-service psychiatrist records, if located.  The examiner must express an opinion as to whether the Veteran's PTSD is manifested by depressed mood, anxiety, suspiciousness, weekly panic attacks, chronic sleep impairment, or mild memory loss. The examiner should also indicate how the Veteran's service-connected PTSD affects his economic adaptability or whether the Veteran's service-connected PTSD causes marked interference with employment.  The examiner must state the medical basis for any opinion expressed.  A complete rationale should be provided for any opinion provided.  

4.  Schedule the Veteran a VA audiology examination.  All indicated studies should be performed. The claims folder should be made available to the examiner prior to the examination.  The examiner should review all audiology reports of record and should opine, whether it is at least as likely as not (50 percent or more probability) that the Veteran's current bilateral hearing loss is due to any of his active service periods or whether a preexisting hearing loss was aggravated by any of the Veteran's active duty periods.  

A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale  

5.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable. 

6.  The RO/AMC should review and readjudicate the issues on appeal.  If any such action does not resolve the claims, the RO/AMC shall issue the Veteran a Supplemental Statement of the Case (SSOC).  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


